IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DESHIELDS,                         : No. 44 EM 2018
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
GLOBAL TEL*LINK INC.,                     :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS, "THIRD PERSON                :
PROVIDER",                                :
                                          :
                   Respondents


                                    ORDER



PER CURIAM

    AND NOW, this 5th day of July, 2018, the Petition for Review is DENIED.